DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 07/28/2021
Amended Claims 						-Receipt Date 07/28/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendment filed on 07/28/2021. Claims 1-20 are pending. Claims 1-4, 9-10, and 17-18 are amended. Applicant's amendments to the claims have overcome the objections previously set forth in the Final Office action mailed 04/28/2021. 

Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed 07/28/2021, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Karve et al. US 2019/0163489 (hereinafter, Karve) in view of Miller US 6,339,822 and Kadambi US 7,076,640.

Claim Objections
Claims 1-4, 9-11, and 17-19 are objected to because of the following informalities:  
Claims 1, 9, and 17- “all instructions preceding the jump instruction” should be “all instructions preceding the jump instruction in the predetermined number of instructions” to clarify that it is not all the instructions preceding the jump instruction in the program that are used to form the instruction block
Claims 2, 10, and 18- “the predetermined number” should be “the predetermined number of instructions”
Claims 3, 4, 11, and 19- instances of “at least one instruction” should be “the at least one instruction” to clearly refer to the “at least one instruction” referred to in the independent claim, or should be renamed to clearly indicate if it is a different instruction 
Claim 9 line 4 and claim 17 line 5- “configured to” should be followed by a colon
Claims 10 and 18- “the CPU execution units” should be “the plurality of CPU execution units”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. US 2019/0163489 (hereinafter, Karve) in view of Miller US 6,339,822 and Kadambi US 7,076,640.
	Regarding claim 1, Karve teaches:
1. A method for executing instructions in a central processing unit (CPU) (Fig. 1 100), comprising:
sequentially fetching, from a current thread queue, a predetermined number of instructions ([0021] and [0042]: FIFO block 7020 in 706 is a current thread queue from which four instructions, i.e. a predetermined number of instructions, are dispatched/sequentially fetched for execution);
transmitting the instruction block to a CPU execution unit for execution ([0029]: the instructions of the instruction block issued from the issue queue are transmitted to execution units);
replenishing the current thread queue with at least one instruction to form a thread queue to be executed ([0021] and [0042]: block 7020 is replenished with four instructions, i.e. a thread queue of instructions, to be executed); 
	Although Karve teaches instruction blocks having branch instructions ([0024]) and that instructions in the issue queue may need to be flushed ([0022]), Karve does not teach:
determining whether the predetermined number of instructions include a jump instruction; 
in response to determining that the predetermined number of instructions does not include the jump instruction, forming an instruction block containing the predetermined number of instructions; and 
in response to determining that the predetermined number of instructions includes the jump instruction, forming the instruction block containing the jump instruction and all instructions preceding the jump instruction, such that the instruction block is formed with the jump instruction as its boundary, and the jump instruction is a last instruction in the instruction block; 
suspending renaming and allocation of executable resources for subsequent instructions in the thread queue to be executed; 
determining a target instruction of the jump instruction according to an execution result of the CPU execution unit; 
determining whether the target instruction is contained in the thread queue to be executed; and 
in response to determining that the target instruction is not contained in the thread queue to be executed, flushing the thread queue to be executed, obtaining the target instruction and adding the target instruction to the thread queue to be executed.

determining whether a predetermined number of instructions include a jump instruction (col 3 lines 54-61 and col 26 lines 40-49: determining whether the number of instructions in a basic block is less that a predetermined number of instructions is determining whether a predetermined number of instructions include a jump instructions since a basic block is defined to end with a jump instruction, see col 3 lines 44-48); 
in response to determining that the predetermined number of instructions does not include the jump instruction, forming an instruction block containing the predetermined number of instructions (col 3 lines 54-61, col 20 lines 5-10, and col 26 lines 40-49: in response to determining that the predetermined number of instructions is exceeded, i.e. does not include the jump instruction that ends the basic block, an instruction block containing the predetermined number of instructions is formed, see Fig. 21); and 
in response to determining that the predetermined number of instructions includes the jump instruction, forming the instruction block containing the jump instruction and all instructions preceding the jump instruction, such that the instruction block is formed with the jump instruction as its boundary, and the jump instruction is a last instruction in the instruction block (col 3 lines 54-61, col 19 lines 56-59, and col 26 lines 40-49: when the predetermined number of instructions is not exceeded, i.e. includes the jump instruction, an instruction block is formed which contains the jump instruction and preceding instructions such that the jump instruction is the last instruction in the block, see also Fig. 15 showing a basic block/instruction block formed with the jump instruction as the last instruction); 
determining a target instruction of the jump instruction according to an execution result of the CPU execution unit (col 23 lines 37-48: the functional/execution units execute the branch/jump instruction to determine the correct target address/instruction, i.e. according to an execution result, see also col 8 lines 54-57 describing that instructions are fetched from the target address); 
determining whether the target instruction is contained in the pipeline to be executed (col 11 lines 4-11: determining a misprediction that causes a flush is a determination of whether the target is contained in the pipeline to be executed); and 
in response to determining that the target instruction is not contained in the pipeline to be executed, flushing pipeline (col 11 lines 4-11: in response to determining a misprediction, i.e. that the target is not contained in the pipeline, instructions subsequent to the mispredicted branch are flushed), obtaining the target instruction and adding the target instruction to the pipeline to be executed (col 11 lines 4-11: the correct target instruction is then fetched and added to the pipeline to be executed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue queue blocks of Karve to store basic blocks of instructions that end in branch instructions as taught by Miller and to predict branches and recover from mispredictions as further taught by Miller. 
This combination would teach determining whether a number of instructions equal to the number of entries in a block of the issue queue, i.e. a predetermined number of instructions, includes a jump instruction, and based on this determination forming the block containing either the predetermined number of instructions or containing a jump instruction and all the instructions preceding the jump in the predetermined number of instructions. Further, this combination would teach determining a branch misprediction by determining whether the correct target of a branch is in a block, i.e. thread queue to be executed, of the issue queue of Karve, flushing the block if the correct target if it is not, and fetching the target into a block of the issue queue to be executed. 

Further, Kadambi teaches: 
suspending renaming and allocation of executable resources for subsequent instructions to be executed (col 6 lines 27-63: a delay is inserted into the pipeline which delays/suspends renaming and allocation of resources for instructions subsequent to a branch to be executed, see the delay signal in Fig. 3 that delays the renaming in 304 and allocating in 306 by signaling the delay to 302);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Karve in view of Miller to delay/suspend renaming and allocating for instructions subsequent to a basic block in the issue queue until a branch resolves as taught by Kadambi. One of ordinary skill in the art would have been motivated to make this modification to reduce repetitive instruction replays (Kadambi col 6 lines 24-26).

	Regarding claim 2, Karve in view of Miller and Kadambi teaches:
2. The method according to claim 1, 
	Karve in view of Miller and Kadambi, as currently mapped, does not teach:
wherein the predetermined number is determined based on a number of CPU execution units of the CPU.
	However, Miller further teaches: 
a number of issue positions is determined based on a number of CPU execution units of the CPU (col 9 lines 29-39: three issue positions are determined based on three functional units).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Karve in view of Miller and Kadambi to size the blocks of the issue queue/issue positions based on the number of execution units as taught by Miller. One of ordinary skill in the art would have been motivated to make this modification because having blocks of instructions that correspond to the number of execution units would allow for efficiently issuing of instructions to the execution units, compared to implementations where the number of instructions in a block does not correspond to the number of execution units and causes underutilized blocks when the number of instructions is less, or causes the issuing to stall when the number of instructions is more. 

	Regarding claim 3, Karve in view of Miller and Kadambi teaches: 
 3. The method according to claim 1, wherein replenishing the current thread queue with at least one instruction to form the thread queue to be executed comprises: 
replenishing the current thread queue (Karve [0024]: block 7020 is replenished with instructions) with at least one instruction corresponding to a predicted branch (Miller col 8 lines 25-31: a predicted branch is used to select which basic block will be executed next; the instructions of that basic block are used to replenish block 7020 in Karve).

	Regarding claim 4, Karve in view of Miller and Kadambi teaches:
4. The method according to claim 1, wherein replenishing the current thread queue with at least one instruction to form the thread queue to be executed comprises: 
replenishing the current thread queue (Karve [0024]: block 7020 is replenished with instructions)
	Karve in view of Miller and Kadambi, as currently mapped, does not explicitly teach:
replenishing the current thread queue with one or more instructions from a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions.
	However, Miller further teaches:
a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions (col 20 lines 24-25: the Basic Block Cache BBC 24 stored decoded instructions, i.e. is a decoded cache; col 6 lines 44-48: the instructions may be prefetched into the instruction cache 16, which supplies the BBC via the decode unit 20, see Fig. 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Karve in view of Miller and Kadambi to further include the BBC of Miller such that the issue queue blocks of Karve are replenished with instructions from the BBC. One of ordinary skill in the art would have been motivated to make this modification to reduce misprediction latency (Miller col 24 lines 10-16).


	Regarding claim 6, Karve in view of Miller and Kadambi teaches:
6. The method according to claim 1, wherein the instruction block further includes at least one memory operation instruction (Karve [0027]: the instructions in the issue queue may include load and store instructions, i.e. at least one memory operation instruction).


	Regarding claim 8, Karve in view of Miller and Kadambi teaches:
8. The method according to claim 1, 
	Karve in view of Miller and Kadambi, as currently mapped, does not teach:
wherein obtaining the target instruction comprises: 
determining whether the target instruction is present in a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions; 
in response to determining that the target instruction is present in the decoded cache, obtaining the target instruction from the decoded cache; and 
in response to determining that the target instruction is not present in the decoded cache, obtaining the target instruction from a memory.
	However, Miller further teaches:
determining whether the target instruction is present in a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions (col 20 lines 24-25: the Basic Block Cache BBC 24 stored decoded instructions, i.e. is a decoded cache; col 6 lines 44-48: the instructions may be prefetched into the instruction cache 16, which supplies the BBC via the decode unit 20, see Fig. 2); 
in response to determining that the target instruction is present in the decoded cache, obtaining the target instruction from the decoded cache (col 20 lines 43-51: a predicted/target block is obtained from the BCC in response to a hit in the BBC, i.e. in response to determining the target is present in the BBC); and 
in response to determining that the target instruction is not present in the decoded cache, obtaining the target instruction from a memory (col 22 lines 50-63: in response to a miss in the BBC, the target block is obtained from instruction cache 16, i.e. a memory).


Regarding claim 9, Karve teaches:
9. A central processing unit (CPU) controller circuit (Fig. 1 100, Fig. 12 1205) communicatively connected to a memory (Fig. 12 1210) and a plurality of CPU execution units (Fig. 1 execution units 104), the CPU controller circuit comprising: 
an instruction fetching logic circuit (Fig. 1 102) configured to
sequentially fetch, from a current thread queue, a predetermined number of instructions ([0021] and [0042]: FIFO block 7020 in 706 is a current thread queue from which four instructions, i.e. a predetermined number of instructions, are dispatched/sequentially fetched for execution); 
transmit the instruction block to a CPU execution unit for execution ([0029]: the instructions of the instruction block issued from the issue queue are transmitted to execution units); 
an instruction replenishing logic circuit (Fig. 1 114) configured to replenish the current thread queue with at least one instruction to form a thread queue to be executed ([0021] and [0042]: block 7020 is replenished, by dispatch, with four instructions, i.e. a thread queue of instructions, to be executed);
	Although Karve teaches instruction blocks having branch instructions ([0024]) and that instructions in the issue queue may need to be flushed ([0022]), Karve does not teach:

determine whether the predetermined number of instructions include a jump instruction; 
in response to determining that the predetermined number of instructions does not include the jump instruction, form an instruction block containing the predetermined number of instructions; SMRH:4814-5556-9395.14Application No. 17/082,509 Attorney Docket No. 50GL-317857 
in response to determining that the predetermined number of instructions includes the jump instruction, form the instruction block containing the jump instruction and all instructions preceding the jump instruction,  such that the instruction block is formed with the jump instruction as its boundary, and the jump instruction is a last instruction in the instruction block; and 
an instruction replenishing logic circuit configured to suspend renaming and allocation of executable resources for subsequent instructions in the thread queue to be executed; 
a target determination logic circuit configured to determine a target instruction of the jump instruction according to an execution result of the CPU execution unit; 
a determination logic circuit configured to determine whether the target instruction is contained in the thread queue to be executed; and 
a queue handling logic circuit configured to, in response to the target instruction not being contained in the thread queue to be executed, flush the thread queue to be executed, obtain the target instruction and add the target instruction to the thread queue to be executed.  
	However, Miller teaches:
determine whether the predetermined number of instructions include a jump instruction (col 3 lines 54-61 and col 26 lines 40-49: determining whether the number of instructions in a basic block is less that a predetermined number of instructions is determining whether a predetermined number of instructions include a jump instructions since a basic block is defined to end with a jump instruction, see col 3 lines 44-48); 
in response to determining that the predetermined number of instructions does not include the jump instruction, form an instruction block containing the predetermined number of instructions (col 3 lines 54-61, col 20 lines 5-10, and col 26 lines 40-49: in response to determining that the predetermined number of instructions is exceeded, i.e. does not include the jump instruction that ends the basic block, an instruction block containing the predetermined number of instructions is formed, see Fig. 21); SMRH:4814-5556-9395.14Application No. 17/082,509 Attorney Docket No. 50GL-317857 
in response to determining that the predetermined number of instructions includes the jump instruction, form the instruction block containing the jump instruction and all instructions preceding the jump instruction,  such that the instruction block is formed with the jump instruction as its boundary, and the jump instruction is a last instruction in the instruction block (col 3 lines 54-61, col 19 lines 56-59, and col 26 lines 40-49: when the predetermined number of instructions is not exceeded, i.e. includes the jump instruction, an instruction block is formed which contains the jump instruction and preceding instructions such that the jump instruction is the last instruction in the block, see also Fig. 15 showing a basic block/instruction block formed with the jump instruction as the last instruction); and 
a target determination logic circuit configured to determine a target instruction of the jump instruction according to an execution result of the CPU execution unit (col 23 lines 37-48: the functional/execution units executes the branch/jump instruction and provides the results to the branch prediction unit 14, i.e. a target determination logic circuit, to determine the correct target address/instruction according to the execution result, see also col 8 lines 54-57 describing that instructions are fetched from the target address); 
a determination logic circuit configured to determine whether the target instruction is contained in the pipeline to be executed (col 11 lines 4-11 and col 23 lines 20-24: a comparator, i.e. determination logic circuit, determines a misprediction that causes a flush which is a determination of whether the target is contained in the pipeline to be executed); and 
in response to the target instruction not being contained in the pipeline to be executed, flush the pipeline (col 11 lines 4-11: in response to determining a misprediction, i.e. that the target is not contained in the pipeline, instructions subsequent to the mispredicted branch are flushed), obtain the target instruction and add the target instruction to the pipeline to be executed (col 11 lines 4-11: the correct target instruction is then fetched and added to the pipeline to be executed).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue queue blocks of Karve to store basic blocks of instructions that end in branch instructions as taught by Miller and to modify the architecture of Karve to include the logic circuits to predict branches and recover from mispredictions as further taught by Miller. 
This combination would teach determining whether a number of instructions equal to the number of entries in a block of the issue queue, i.e. a predetermined number of instructions, includes a jump instruction, and based on this determination forming the block containing either the predetermined number of instructions or containing a jump instruction and all the instructions preceding the jump in the predetermined number of instructions. Further, this combination would teach determining a branch misprediction by determining whether the correct target of a branch is in a block, i.e. thread queue to be executed, of the issue queue of Karve, where the branch prediction circuitry of Miller and issue queue circuitry of Karve together form a queue handling logic circuit flushing the block if the correct target if it is not, and fetching the target into a block of the issue queue to be executed,. 

Further, Kadambi teaches: 
suspending renaming and allocation of executable resources for subsequent instructions to be executed (col 6 lines 27-63: a delay is inserted into the pipeline which delays/suspends renaming and allocation of resources for instructions subsequent to a branch to be executed, see the delay signal in Fig. 3 that delays the renaming in 304 and allocating in 306 by signaling the delay to 302);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dispatch circuit of Karve in view of Miller to delay/suspend renaming and allocating for instructions subsequent to a basic block in the issue queue until a branch resolves as taught by Kadambi. One of ordinary skill in the art would have been motivated to make this modification to reduce repetitive instruction replays (Kadambi col 6 lines 24-26).

	Regarding claim 10, Karve in view of Miller and Kadambi teaches:
10. The CPU controller circuit according to claim 9, 
	Karve in view of Miller and Kadambi, as currently mapped, does not teach:
wherein the predetermined number is determined based on a number of the CPU execution units.
	However, Miller further teaches: 
a number of issue positions is determined based on a number of the CPU execution units (col 9 lines 29-39: three issue positions are determined based on three functional units).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Karve in view of Miller and Kadambi to size the blocks of the issue queue/issue positions based on the number of execution units as taught by Miller. One of ordinary skill in the art would have been motivated to make this modification because having blocks of instructions that correspond to the number of execution units would allow for efficiently issuing of instructions to the execution units, compared to implementations where the number of instructions in a block does not correspond to the number of execution units and causes underutilized blocks when the number of instructions is less, or causes the issuing to stall when the number of instructions is more. 
 
	Regarding claim 11, Karve in view of Miller and Kadambi teaches: 
11. The CPU controller circuit according to claim 9, wherein the instruction replenishing logic circuit is further configured to: 
replenish the current thread queue (Karve [0024]: block 7020 is replenished with instructions) with at least one instruction corresponding to a predicted branch (Miller col 8 lines 25-31: a predicted branch is used to select which basic block will be executed next; the instructions of that basic block are used to replenish block 7020 in Karve).

	Regarding claim 12, Karve in view of Miller and Kadambi teaches:
12. The CPU controller circuit according to claim 9, wherein the instruction replenishing logic circuit is further configured to: 
replenish the current thread queue (Karve [0024]: block 7020 is replenished with instructions)
	Karve in view of Miller and Kadambi, as currently mapped, does not explicitly teach:
replenish the current thread queue with one or more instructions from a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions.
	However, Miller further teaches:
a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions (col 20 lines 24-25: the Basic Block Cache BBC 24 stored decoded instructions, i.e. is a decoded cache; col 6 lines 44-48: the instructions may be prefetched into the instruction cache 16, which supplies the BBC via the decode unit 20, see Fig. 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Karve in view of Miller and Kadambi to further include the BBC of Miller such that the issue queue blocks of Karve are replenished with instructions from the BBC. One of ordinary skill in the art would have been motivated to make this modification to reduce misprediction latency (Miller col 24 lines 10-16).

	Regarding claim 14, Karve in view of Miller and Kadambi teaches:
14. The CPU controller circuit according to claim 9, wherein the instruction block further includes at least one memory operation instruction (Karve [0027]: the instructions in the issue queue may include load and store instructions, i.e. at least one memory operation instruction).


16. The CPU controller circuit according to claim 9, 
	Karve in view of Miller and Kadambi, as currently mapped, does not teach:
wherein the queue handling logic circuit is further configured to: 
determine whether the target instruction is present in a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions; 
in response to determining that the target instruction is present in a decoded cache, obtain the target instruction from the decoded cache; and 
in response to determining that the target instruction is not present in a decoded cache, obtain the target instruction from the memory.
	However, Miller further teaches:
determine whether the target instruction is present in a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions (col 20 lines 24-25: the Basic Block Cache BBC 24 stored decoded instructions, i.e. is a decoded cache; col 6 lines 44-48: the instructions may be prefetched into the instruction cache 16, which supplies the BBC via the decode unit 20, see Fig. 2); 
in response to determining that the target instruction is present in the decoded cache, obtaining the target instruction from the decoded cache (col 20 lines 43-51: a predicted/target block is obtained from the BCC in response to a hit in the BBC, i.e. in response to determining the target is present in the BBC); and 
in response to determining that the target instruction is not present in the decoded cache, obtaining the target instruction from a memory (col 22 lines 50-63: in response to a miss in the BBC, the target block is obtained from instruction cache 16, i.e. a memory).


	Regarding claim 17, Karve teaches: 
17. A central processing unit (CPU), comprising a controller circuit (the processor of Fig. 1 100 and Fig. 12 1205 is a CPU comprising a controller circuit) and a plurality of CPU execution units (Fig. 1 execution units 104), wherein the controller circuit is communicatively connected to the plurality of CPU execution units and a memory (the processor 1205 is coupled to memory 1210 and to execution units 104, see Fig. 1 and 12), and the controller circuit comprises: 
an instruction fetching logic circuit (Fig. 1 102) configured to
sequentially fetch, from a current thread queue, a predetermined number of instructions ([0021] and [0042]: FIFO block 7020 in 706 is a current thread queue from which four instructions, i.e. a predetermined number of instructions, are dispatched/sequentially fetched for execution); 
transmit the instruction block to a CPU execution unit for execution ([0029]: the instructions of the instruction block issued from the issue queue are transmitted to execution units); 
an instruction replenishing logic circuit (Fig. 1 114) configured to replenish the current thread queue with at least one instruction to form a thread queue to be executed ([0021] and [0042]: block 7020 is replenished, by dispatch, with four instructions, i.e. a thread queue of instructions, to be executed);

		an instruction fetching logic circuit configured to:
determine whether the predetermined number of instructions include a jump instruction; 
in response to determining that the predetermined number of instructions does not include the jump instruction, form an instruction block containing the predetermined number of instructions; SMRH:4814-5556-9395.14Application No. 17/082,509 Attorney Docket No. 50GL-317857 
in response to determining that the predetermined number of instructions includes the jump instruction, form the instruction block containing the jump instruction and all instructions preceding the jump instruction,  such that the instruction block is formed with the jump instruction as its boundary, and the jump instruction is a last instruction in the instruction block; and 
an instruction replenishing logic circuit configured to suspend renaming and allocation of executable resources for subsequent instructions in the thread queue to be executed; 
a target determination logic circuit configured to determine a target instruction of the jump instruction according to an execution result of the CPU execution unit; 
a determination logic circuit configured to determine whether the target instruction is contained in the thread queue to be executed; and 
a queue handling logic circuit configured to, in response to the target instruction not being contained in the thread queue to be executed, flush the thread queue to be executed, obtain the target instruction and add the target instruction to the thread queue to be executed.  
	However, Miller teaches:
determine whether the predetermined number of instructions include a jump instruction (col 3 lines 54-61 and col 26 lines 40-49: determining whether the number of instructions in a basic block is less that a predetermined number of instructions is determining whether a predetermined number of instructions include a jump instructions since a basic block is defined to end with a jump instruction, see col 3 lines 44-48); 
in response to determining that the predetermined number of instructions does not include the jump instruction, form an instruction block containing the predetermined number of instructions (col 3 lines 54-61, col 20 lines 5-10, and col 26 lines 40-49: in response to determining that the predetermined number of instructions is exceeded, i.e. does not include the jump instruction that ends the basic block, an instruction block containing the predetermined number of instructions is formed, see Fig. 21); SMRH:4814-5556-9395.14Application No. 17/082,509 Attorney Docket No. 50GL-317857 
in response to determining that the predetermined number of instructions includes the jump instruction, form the instruction block containing the jump instruction and all instructions preceding the jump instruction,  such that the instruction block is formed with the jump instruction as its boundary, and the jump instruction is a last instruction in the instruction block (col 3 lines 54-61, col 19 lines 56-59, and col 26 lines 40-49: when the predetermined number of instructions is not exceeded, i.e. includes the jump instruction, an instruction block is formed which contains the jump instruction and preceding instructions such that the jump instruction is the last instruction in the block, see also Fig. 15 showing a basic block/instruction block formed with the jump instruction as the last instruction); and 
a target determination logic circuit configured to determine a target instruction of the jump instruction according to an execution result of the CPU execution unit (col 23 lines 37-48: the functional/execution units executes the branch/jump instruction and provides the results to the branch prediction unit 14, i.e. a target determination logic circuit, to determine the correct target address/instruction according to the execution result, see also col 8 lines 54-57 describing that instructions are fetched from the target address); 
a determination logic circuit configured to determine whether the target instruction is contained in the pipeline to be executed (col 11 lines 4-11 and col 23 lines 20-24: a comparator, i.e. determination logic circuit, determines a misprediction that causes a flush which is a determination of whether the target is contained in the pipeline to be executed); and 
a queue handling logic circuit (col 11 lines 16: reorder buffer 32 is a queue handling logic circuit since it flushes stored instructions and obtains the fetched target instructions to add to the pipeline, see also Fig. 2 instructions are sent through the reorder buffer) configured to, in response to the target instruction not being contained in the pipeline to be executed, flush the pipeline (col 11 lines 4-11: in response to determining a misprediction, i.e. that the target is not contained in the pipeline, instructions subsequent to the mispredicted branch are flushed), obtain the target instruction and add the target instruction to the pipeline to be executed (col 11 lines 4-11: the correct target instruction is then fetched and added to the pipeline to be executed).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the issue queue blocks of Karve to store basic blocks of instructions that end in branch instructions as taught by Miller and to modify the architecture of Karve to include the logic circuits to predict branches and recover from mispredictions as further taught by Miller. 
This combination would teach determining whether a number of instructions equal to the number of entries in a block of the issue queue, i.e. a predetermined number of instructions, includes a jump instruction, and based on this determination forming the block containing either the predetermined number of instructions or containing a jump instruction and all the instructions preceding the jump in the predetermined number of instructions. Further, this combination would teach 
One of ordinary skill in the art would have been motivated to modify Karve to form basic blocks of instructions to take advantage of the natural divisions in instruction streams (Miller col 3 lines 44-48) which would include increased parallel execution, relative to instruction blocks that cannot execute in fully parallel due to branch instructions that cause control flow dependencies within the block. Further, one of ordinary skill in the art would have been motivated to modify Karve to predict and recover from mispredictions as taught by Miller because branch prediction/recovery is a known technique on the known device of a processor and would yield the predictable result of speeding up execution time while also ensuring correct execution. 
Further, Kadambi teaches: 
suspending renaming and allocation of executable resources for subsequent instructions to be executed (col 6 lines 27-63: a delay is inserted into the pipeline which delays/suspends renaming and allocation of resources for instructions subsequent to a branch to be executed, see the delay signal in Fig. 3 that delays the renaming in 304 and allocating in 306 by signaling the delay to 302);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dispatch circuit of Karve in view of Miller to delay/suspend renaming and allocating for instructions subsequent to a basic block in the issue queue until a branch resolves as taught by Kadambi. One of ordinary skill in the art would have been motivated to make this modification to reduce repetitive instruction replays (Kadambi col 6 lines 24-26).

	Regarding claim 18, Karve in view of Miller and Kadambi teaches:
18. The CPU according to claim 17, 
Karve in view of Miller and Kadambi, as currently mapped, does not teach:
wherein the predetermined number is determined based on a number of the CPU execution units.
	However, Miller further teaches: 
a number of issue positions is determined based on a number of the CPU execution units (col 9 lines 29-39: three issue positions are determined based on three functional units).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Karve in view of Miller and Kadambi to size the blocks of the issue queue/issue positions based on the number of execution units as taught by Miller. One of ordinary skill in the art would have been motivated to make this modification because having blocks of instructions that correspond to the number of execution units would allow for efficiently issuing of instructions to the execution units, compared to implementations where the number of instructions in a block does not correspond to the number of execution units and causes underutilized blocks when the number of instructions is less, or causes the issuing to stall when the number of instructions is more. 

	Regarding claim 19, Karve in view of Miller and Kadambi teaches:
19. The CPU according to claim 17, wherein the instruction replenishing logic circuit is further configured to: 
replenish the current thread queue (Karve [0024]: block 7020 is replenished with instructions) with at least one instruction corresponding to a predicted branch (Miller col 8 lines 25-31: a predicted branch is used to select which basic block will be executed next; the instructions of that basic block are used to replenish block 7020 in Karve).

	Regarding claim 20, Karve in view of Miller and Kadambi teaches:
20. The CPU according to claim 17, wherein the instruction replenishing logic circuit is further configured to: 
replenish the current thread queue (Karve [0024]: block 7020 is replenished with instructions)
	Karve in view of Miller and Kadambi, as currently mapped, does not explicitly teach:
replenish the current thread queue with one or more instructions from a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions.
	However, Miller further teaches:
a decoded cache, wherein the decoded cache stores a plurality of pre-fetched and decoded instructions (col 20 lines 24-25: the Basic Block Cache BBC 24 stored decoded instructions, i.e. is a decoded cache; col 6 lines 44-48: the instructions may be prefetched into the instruction cache 16, which supplies the BBC via the decode unit 20, see Fig. 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Karve in view of Miller and Kadambi to further include the BBC of Miller such that the issue queue blocks of Karve are replenished with instructions from the BBC. One of ordinary skill in the art would have been motivated to make this modification to reduce misprediction latency (Miller col 24 lines 10-16).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. US 2019/0163489 (hereinafter, Karve) in view of Miller US 6,339,822, Kadambi US 7,076,640, and Soni US 2003/0014613.
	Regarding claim 5, Karve in view of Miller and Kadambi teaches:
5. The method according to claim 1, 
	Karve in view of Miller and Kadambi does not explicitly teach:
wherein the jump instruction is a register operation instruction.
	However, Soni teaches:
wherein the jump instruction is a register operation instruction ([0048]: the jump instruction uses a condition register and is thus a register operation instruction).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the branch instructions of Karve in view of Miller and Kadambi to use a condition register as taught by Soni. One of ordinary skill in the art would have been motivated to make this modification to efficiently implement conditional branch instructions compared to implementations which use slower memory for indicating the condition. 

	Regarding claim 13, Karve in view of Miller and Kadambi teaches:
13. The CPU controller circuit according to claim 9, 
Karve in view of Miller and Kadambi does not explicitly teach:
wherein the jump instruction is a register operation instruction.
	However, Soni teaches:
wherein the jump instruction is a register operation instruction ([0048]: the jump instruction uses a condition register and is thus a register operation instruction).
. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karve et al. US 2019/0163489 (hereinafter, Karve) in view of Miller US 6,339,822, Kadambi US 7,076,640, and Glew et al. US 5,956,753 (hereinafter, Glew).
	Regarding claim 7, Karve in view of Miller and Kadambi teaches:
7. The method according to claim 6, 
	Karve in view of Miller and Kadambi does not teach:
wherein determining the target instruction of the jump instruction according to the execution result of the CPU execution unit comprises: 
determining the target instruction of the jump instruction before execution of the at least one memory operation instruction is completed.
However, the Background of Glew teaches:
determining the target instruction of the jump instruction before execution of the at least one memory operation instruction is completed (col 2 lines 30-49: a memory access operation may be deferred until the resolution of a branch instruction, i.e. the target of a branch instruction is determined before completing execution of the memory instruction). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve in view of Miller and Kadambi to complete branch instructions before memory instructions as taught by Glew. One of ordinary skill in the art would have been 

	Regarding claim 15, Karve in view of Miller and Kadambi teaches:
15. The CPU controller circuit according to claim 14, 
	Karve in view of Miller and Kadambi does not teach:
wherein the target determination logic circuit is further configured to: 
determine the target instruction of the jump instruction before execution of the at least one memory operation instruction is completed.
However, the Background of Glew teaches:
determine the target instruction of the jump instruction before execution of the at least one memory operation instruction is completed (col 2 lines 30-49: a memory access operation may be deferred until the resolution of a branch instruction, i.e. the target of a branch instruction is determined before completing execution of the memory instruction). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karve in view of Miller and Kadambi to complete branch instructions before memory instructions as taught by Glew. One of ordinary skill in the art would have been motivated to make this modification because performing a branch instruction before a memory instruction is a known technique on the known device of a computer processor for processing memory accesses non-speculatively and would yield the predictable result of reducing branch misprediction penalties thus speeding up processing time.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183